             Case 1:17-cv-08493-LAP Document 350 Filed 10/03/18 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF NEW YORK
                                  x
ROBERT G. LOPEZ,                  :
                                  :
                 Plaintiff,       : 17-CV-8493
                                  :
                 -v-              : NOTICE OF MOTION
                                  :
BONANZA.COM, INC. et al,          :
                                  :
                 Defendants.      :
                                  x

         PLEASE TAKE NOTICE, that upon the annexed Memorandum of Law, Wilson Elser

Moskowitz Edelman & Dicker LLP, attorneys for Defendant BONANZA.COM, INC., as

supported by all pleadings and proceedings had heretofore herein, hereby moves this Court,

before the Hon. Loretta A. Preska at the United States District Court, 500 Pearl St., New York,

NY 10007, for an order pursuant to Fed. R. Civ. P. 12(c) for judgment on the pleadings

dismissing Plaintiff’s Complaint, in its entirety, together with such further and other relief as this

Court may deem just.

Dated:        New York, New York
              October 3, 2018
                                                  Respectfully submitted,

                                                  WILSON, ELSER, MOSKOWITZ,
                                                  EDELMAN & DICKER, LLP


                                            By:    ______________________________
                                                  Jura C. Zibas
                                                  Stephen J. Barrett
                                                  150 East 42nd Street
                                                  New York, New York 10017-5639
                                                  (212) 490-3000
                                                  Jura.Zibas@wilsonelser.com
                                                  Stephen.Barrett@wilsonelser.com
                                                  File No. 12742.00035


                                                  1

9325443v.1
